     Case 2:17-cv-01136-TLN-JDP Document 61 Filed 09/01/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
         MAURICE JOHN PLASSE, III and                      No. 2:17-cv-01136-TLN-JDP
12       JEANNIE LYNN PLASSE,

13                      Plaintiffs,                        ORDER
14
               v.
15
         LYNLEY FORD and DOES 3 through 50,
16       inclusive,
17                     Defendants,
18

19            This matter is before the Court on Plaintiffs Maurice John Plasse, III (“John Plasse”)1 and
20   Jeannie Lynn Plasse’s (“Jeannie Plasse”) (collectively, “Plaintiffs”) Motion to Sever Claims and
21   Dismiss the First and Second Causes of Action. (ECF No. 47.) Defendant Lynley Ford
22   (“Defendant”) opposes the motion. (ECF No. 58.) Plaintiffs filed a reply. (ECF No. 60.) For the
23   reasons set forth below, the Court GRANTS in part and DENIES in part Plaintiffs’ motion.
24   ///
25   ///
26   ///
27
     1
              Plaintiffs refer to Mr. Plasse by his middle name. (ECF No. 7 at 3.)
28


                                                       1
     Case 2:17-cv-01136-TLN-JDP Document 61 Filed 09/01/21 Page 2 of 7


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiffs filed this lawsuit in Amador County Superior Court on April 24, 2017. (ECF

 3   No. 1 at 5.) Defendant removed the action to this Court on May 30, 2017. (ECF No. 1.)

 4   Plaintiffs filed the operative First Amended Complaint (“FAC”) on June 26, 2017. (ECF No. 7.)

 5   Plaintiffs seek to quiet title to real property in Amador County known as the Plasse and Digitale

 6   Ranches. (Id.) As to the Digitale Ranch, Plaintiffs allege Defendant leased 100% of the property

 7   to Jim and Bobbi Laughton while only holding a 25% interest in the property as a tenant in

 8   common with Plaintiffs, who own a 75% interest. (Id. at 2–3.) Plaintiffs seek to quiet title to the

 9   Digitale Ranch and cancel any existing lease agreement between Defendant and the Laughtons.

10   (Id. at 3.) As to the Plasse Ranch, owned in part by John Plasse, Plaintiffs allege Defendant

11   asserts a prescriptive right to use the Plasse Ranch for access to the Digitale Ranch and to use

12   corrals located on the Plasse Ranch. (Id. at 4–5.) Plaintiffs seek to quiet title in the Plasse Ranch

13   against Defendant’s allegedly inferior interests and to cancel a 1998 agreement between the then-

14   owners of the Plasse Ranch and the Digitale Ranch, which granted an access easement across the

15   Plasse Ranch to the then-owners of the Digitale Ranch. (Id. at 4.)

16          On July 17, 2017, Defendant filed an answer and counterclaim to partition the Digitale

17   Ranch among Plaintiffs and Defendant. (ECF No. 9.) On September 3, 2020, Plaintiffs filed the

18   instant motion to (1) dismiss the first and second causes of action and (2) sever their remaining

19   claims from Defendant’s counterclaim. (ECF No. 47.) The Court will address each in turn.

20          II.     ANALYSIS
21                  A.      Motion to Dismiss First and Second Causes of Action

22                        i.        Standard of Law

23          Federal Rule of Civil Procedure (“Rule”) 41(a)(2) permits a plaintiff to seek voluntary

24   dismissal of an action by court order. Fed. R. Civ. P. 41(a)(2). The Plaintiff may seek to dismiss

25   some or all of its claims under Rule 41. Wilson v. City of San Jose, 111 F. 3d 688, 692 (9th Cir.

26   1997) (citing Concha v. London, 62 F. 3d 1493, 1506 (9th Cir. 1995)). “The Ninth Circuit has
27   long held that the decision to grant a voluntary dismissal under Rule 41(a)(2) is addressed to the

28   sound discretion of the [court].” Hamilton v. Firestone Tire & Rubber Co., Inc., 679 F. 2d 143,
                                                        2
     Case 2:17-cv-01136-TLN-JDP Document 61 Filed 09/01/21 Page 3 of 7


 1   145 (9th Cir. 1982). “A district court should grant a motion for voluntary dismissal under Rule

 2   41(a)(2) unless a defendant can show that it will suffer some plain legal prejudice as a result.”

 3   Smith v. Lenches, 263 F. 3d 972, 975 (9th Cir. 2001). The dismissal is ordinarily without

 4   prejudice. Concha, 62 F. 3d at 1506. “Such a dismissal leaves the parties as though no action

 5   had been brought.” Id.

 6                              ii.    Analysis

 7          Plaintiffs argue their first and second causes of action should be dismissed as moot

 8   because Defendant and Jim Laughton have disclaimed the leasehold interest in the Digitale

 9   Ranch, which formed the basis of those claims. (ECF No. 47 at 3 n.1.) Defendant does not

10   oppose dismissal of Plaintiffs’ first and second causes of action, though Defendant contends the

11   claims should be dismissed with prejudice. (ECF No. 58 at 8.)

12          Because Defendant and Jim Laughton have disclaimed any leasehold interest in the

13   Digitale Ranch, no controversy now exists over the leasehold interest in the Digitale Ranch.

14   Therefore, the first and second causes of action are moot. See RGC Gaslamp, LLC v. Ehmcke

15   Sheet Metal Co., Inc., 56 Cal. App. 5th 413, 433 (2020), review denied (Feb. 10, 2021) (finding

16   “cause of action for quiet title was moot” because “there was no longer an ‘active controversy’”).

17          Furthermore, the Court finds no evidence of prejudice against Defendant. Defendant

18   agrees Plaintiffs’ claims should be dismissed as moot but contends the claims should be

19   dismissed with prejudice. (ECF No. 58 at 8.) Defendant’s desire for the peace of mind of

20   knowing that Plaintiffs cannot file another lawsuit on the same grounds is insufficient to
21   overcome the ordinary practice of granting voluntary dismissals without prejudice. See Hamilton,

22   679 F. 2d at 145 (“[I]t is clear that the mere inconvenience of defending another lawsuit does not

23   constitute plain legal prejudice.”).

24          Accordingly, the Court DISMISSES Claims One and Two without prejudice.

25                  B.      Motion to Sever

26                            i.      Standard of Law
27          Rule 21 permits a court to “sever any claim against a party.” Fed. R. Civ. P. 21. A court

28   has broad discretion in determining whether to sever claims under Rule 21. Brunet v. United Gas
                                                        3
     Case 2:17-cv-01136-TLN-JDP Document 61 Filed 09/01/21 Page 4 of 7


 1   Pipeline Co., 15 F. 3d 500, 505 (5th Cir. 1994). “There is no established test in the Ninth Circuit

 2   for when a district court should exercise its broad discretion to sever a claim under Rule 21.”

 3   Arcure v. Cal. Dep’t of Develop. Servs., No. 1:13-cv-00541-LJO-BAM, 2014 WL 346612, at *6

 4   (E.D. Cal. Jan. 30, 2014). “Claims may be severable under Rule 21 if they arise from different

 5   factual situations or pose different legal questions.” Khanna v. State Bar of Cal., No. C-07-2587

 6   EMC, 2007 WL 2288116, at *2 (N.D. Cal. Aug. 7, 2007). Claims may also be severed “if it will

 7   serve the ends of justice and further the prompt and efficient disposition of litigation.” Id.

 8   (citation omitted). “Fairness is a critical consideration in determining whether severance is

 9   appropriate,” and therefore it must be determined whether any party would suffer prejudice.

10   Pena v. McArthur, 889 F. Supp. 403, 407 (E.D. Cal. 1994) (citation omitted).

11          In determining whether to sever a claim, a court may consider the following: “(1) whether

12   the claims arise out of the same transaction or occurrence; (2) whether the claims present some

13   common questions of law or fact; (3) whether settlement of the claims or judicial economy would

14   be facilitated; (4) whether prejudice would be avoided if severance were granted; and (5) whether

15   different witnesses and documentary proof are required for the separate claims.” SEC v. Leslie,

16   No. C 07-3444, 2010 WL 2991038, at *4 (N.D. Cal. July 29, 2010) (citation omitted).

17                            ii.   Analysis

18                                  a.      Same Transaction or Occurrence

19          Plaintiffs assert the remaining claims in the FAC and Defendant’s counterclaim do not

20   arise from the same transaction or occurrence. (ECF No. 47 at 5.) The remaining claims in the
21   FAC seek to quiet title to nonpossessory interests in the Plasse Ranch appurtenant to the Digitale

22   Ranch or claimed by Defendant, a cotenant of the Digitale Ranch. (ECF No. 7 at 3–5.) These

23   adverse interests are therefore related to the Digitale Ranch, which is the subject of Defendant’s

24   partition counterclaim. As such, the remaining claims in the FAC and Defendant’s counterclaim

25   arise from the same transaction or occurrence because they share similar factual backgrounds. Cf.

26   Coughlin v. Rogers, 130 F. 3d 1348, 1350 (9th Cir. 1997) (“[T]he ‘same transaction’ requirement,
27   refers to similarity in the factual background of a claim.”).

28          The first factor weighs in favor of denying severance.
                                                        4
     Case 2:17-cv-01136-TLN-JDP Document 61 Filed 09/01/21 Page 5 of 7


 1                                  b.      Common Questions of Law and Fact

 2          Defendant’s partition counterclaim implicates the nonpossessory interests Defendant

 3   allegedly claims in the Plasse Ranch. California law requires the rights of all parties in the

 4   subject property be determined before the partition of said property. Summers v. Superior Court,

 5   24 Cal. App. 5th 138, 142–43 (2018) (discussing the sequence established by Cal. Code Civ. P. §

 6   872.720(a)); Demetris v. Demetris, 125 Cal. App. 2d 440, 444–45 (1954) (“In a suit for partition

 7   it is a general rule that all equities and conflicting claims existing between the parties and arising

 8   out of their relation to the property to be partitioned may be adjusted.”) (internal quotations and

 9   citations omitted). This includes nonpossessory interests in or appurtenant to the property to be

10   partitioned. See Cal. Civ. Code § 807 (providing for the partitioning of servitudes). Not only do

11   the remaining claims and counterclaim involve overlapping legal questions, but they also involve

12   the same parties and the same properties. See Hernandez v. San Jose, No. 16-cv-03957-LHK,

13   2017 WL 2081236, at *9 (N.D. Cal. May 15, 2017). Therefore, Plaintiffs’ remaining claims in

14   the FAC and Defendant’s counterclaim share common questions of law and fact.

15          The second factor weighs in favor of denying severance.

16                                  c.      Facilitation of Settlement or Judicial Economy

17          Plaintiffs contend what is most important to them “is that this action be scheduled for trial

18   in some manner so that the subject property may be partitioned in kind as soon as possible.”

19   (ECF No. 60 at 3.) Severing the remaining FAC claims and the counterclaim will not serve this

20   goal. Trying the intertwined partition and quiet title actions together would avoid the delay
21   inherent in Plaintiffs’ request to sever and stay the counterclaim.

22          The third factor weighs in favor of denying severance.

23                                  d.      Prejudice

24          The crux of Plaintiffs’ argument is that their complaint must be adjudicated first, and in a

25   separate action, “so that the condition and appurtenant rights of the Digitale Ranch are fully and

26   completely known prior to its partition” else “the total value of the Digitale [Ranch] might be
27   suppressed in a third-party sale or would otherwise not be completely known if the [Ranch] were

28   to be partitioned in kind.” (ECF No. 47 at 4, 7.) However, as stated above, California law
                                                         5
     Case 2:17-cv-01136-TLN-JDP Document 61 Filed 09/01/21 Page 6 of 7


 1   requires the adjudication of all rights in the subject property before court-ordered partition,

 2   whether in kind or by sale. Summers, 24 Cal. App. 5th at 142–43; Bacon v. Wahrhaftig, 97 Cal.

 3   App. 599, 603 (1950) (“No partition can be had until the interests of all the parties have been

 4   ascertained and settled by a trial.”) (citation omitted). Thus, California law ensures the parties

 5   will not suffer prejudice if the FAC claims and counterclaim remain joined.2

 6          The fourth factor weighs in favor of denying severance.

 7                                  e.      Similarity Between Witnesses and Documentary Proof

 8          Because the partition action requires the interests appurtenant to the Digitale Ranch to be

 9   determined before partition, the parties will likely rely on the same witnesses and documentary

10   proof as in Plaintiffs’ quiet title action concerning those interests. Even if additional witnesses

11   are necessary to value the property before sale or division, the substantial overlap weighs in favor

12   of denying severance. See Hernandez, 2017 WL 2081236, at *11 (granting severance when the

13   claims relied on “entirely different witnesses and documentary proof”) (emphasis added).

14          In sum, because none of the factors weigh in Plaintiffs’ favor, the Court DENIES

15   Plaintiffs’ motion for severance.3

16          III.    CONCLUSION

17          For the foregoing reasons, the Court hereby GRANTS in part and DENIES in part

18   Plaintiffs’ motion. (ECF No. 47.) Plaintiffs’ first and second causes of action are DISMISSED

19   without prejudice. Plaintiffs’ motion is DENIED in all other respects. The parties shall file a

20   joint status report proposing dates and deadlines moving forward within thirty days of this Order.
21   ///

22   ///

23

24   2
             Curiously, Plaintiffs object to the sequencing required by California law, claiming it is
     procedural and therefore should not be followed in federal court. (ECF No. 60 at 2.) Such an
25   objection seems to be at odds with Plaintiffs’ interests in that California law prevents the
26   prejudice Plaintiffs fear. Moreover, Plaintiffs have not persuaded the Court in the instant motion
     that there is a better alternative to applying California law in this property dispute.
27
     3
            The Court need not and does not determine whether a stay of the counterclaim in a
28   separate action is appropriate as severance will not be granted.
                                                        6
     Case 2:17-cv-01136-TLN-JDP Document 61 Filed 09/01/21 Page 7 of 7


 1         IT IS SO ORDERED.

 2   Dated: August 31, 2021

 3

 4

 5                                    Troy L. Nunley
 6                                    United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            7
